On order of the Court, the application for leave to appeal the February 12, 2019 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE Part II.A.4. of the Court of Appeals judgment entitled "OFFENSE-VARIABLE SCORING," we VACATE the sentence of the Wayne Circuit Court, and we REMAND this case to the trial court for resentencing. The prosecution concedes that the trial court erred by assigning five points to Offense Variable (OV) 16. The Court of Appeals erred by affirming the score of 10 points for OV 4 where the record fails to adequately support a finding that the victim suffered a serious psychological injury. MCL 777.34(2). The defendant is thus entitled to resentencing. People v. Kimble , 470 Mich. 305, 684 N.W.2d 669 (2004).
In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.